In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-02-467 CR

____________________


SHAWN CHRISTOPHER RANDLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 86529




MEMORANDUM OPINION (1)
	Shawn Christopher Randle pleaded guilty to the first degree felony offense of
aggravated robbery. See Tex. Pen. Code Ann. § 29.03(a)(2),(b) (Vernon 2003). 
Following a plea bargain agreement between Randle and the State, the trial court sentenced
Randle to ten years of confinement in the Texas Department of Criminal Justice,
Institutional Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On July 17, 2003, Randle
was given an extension of time in which to file a pro se brief. We received no response
from the appellant. 	
	Because the appeal was perfected before January 1, 2003, the notice of appeal must
specify that the appeal is for a jurisdictional defect, specify that the substance of the appeal
was raised by written motion and ruled on before trial, or state the trial court granted
permission to appeal.  Tex. R. App. P. 25.2(b)(3) (1997, amended 2003).  The general
notice of appeal filed by Randle failed to invoke our appellate jurisdiction.  White v. State,
61 S.W.3d 424, 428-29 (Tex. Crim. App. 2001); Cooper v. State, 45 S.W.3d 77, 78 (Tex.
Crim. App. 2001).   
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  Randle raises no points of error over which
we have jurisdiction.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Submitted on October 15, 2003
Opinion Delivered October 22, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.   Tex. R. App. P. 47.4.